Citation Nr: 9922588	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of the expenses of 
unauthorized private hospitalization and treatment provided 
in January 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1959 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 determination by 
the Department of Veterans Affairs (VA) Hospital and Regional 
Office Center in Sioux Falls, South Dakota, which denied a 
claim of entitlement to reimbursement or payment for the 
expenses of private hospitalization and treatment provided 
January 21, 1998 through January 22, 1998 at Brookings 
Hospital, Brookings, South Dakota.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder; he is in receipt of pension benefits.

2.  Private hospitalization and treatment provided in January 
1998 was not authorized.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private hospitalization and 
treatment furnished to the veteran in January 1998 have not 
been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private emergency department treatment and Intensive Care 
Unit (ICU) hospitalization provided at Brookings Hospital 
(BH) on January 21 and January 22, 1998, because the veteran 
lacks the financial resources to pay for this care.  The 
essential facts are not in dispute.  The veteran, who has 
severe chronic obstructive disease, was unable to breathe.  
Local emergency transportation was requested for the veteran, 
and the veteran was taken to BH, where he was admitted to the 
ICU for stabilization of acute respiratory failure.  
Arrangements for his transfer to a VA facility were made the 
day following his emergency admission to BH.

A review of the record shows that the veteran was awarded 
nonservice-connected disability pension benefits by rating 
decision in October 1990 rating decision.  In August 1991, he 
was found to be entitled to special monthly pension.  
However, service connection had not been established for any 
disability at the time of the January 1998 hospitalization at 
BH.  

In his July 1998 substantive appeal, the veteran stated that 
the ambulance was unable to take him to the VA hospital until 
his condition was stabilized.  A May 1998 statement submitted 
by BH indicated that transporting the veteran directly to the 
VA hospital could have resulted in his death.  

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (a) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (b) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (c) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120 
(1998).

The veteran was notified of these criteria by the VA Medical 
Center, both in the initial, May 1998 decision, and by a 
statement of the case (SOC) issued in July 1998.  The veteran 
was further advised, in both communications, that payment of 
the January 1998 expenses of private medical treatment could 
not be authorized because the veteran, who had no adjudicated 
service-connected disability, was not treated for service-
connected disability.  

The veteran does not contend that he was treated for service-
connected disability.  Rather, he contends that VA should pay 
for his January 1998 private medical care because he has no 
income of any type other than his VA pension benefits.  It is 
undisputed that the care rendered to the veteran at BH in 
January 1998 was, in fact, emergency care.  It is also 
undisputed that the veteran was eligible for and had received 
VA medical care for many years.  However, it is clear that 
the veteran had not been awarded service connection for the 
disorder treated at BH in January 1998, or for any disorder. 

The Board notes in particular that each of the three criteria 
specified by statute must be met in order to establish 
entitlement to reimbursement or payment of medical expenses.  
38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  Thus, by statute, the veteran in this case is not 
eligible for payment or reimbursement of the expenses of his 
brief private hospitalization in January 1998, because he did 
not receive care for a service-connected disability, nor does 
he have a service-connected total disability rating.  A 
finding that the disorder for which the veteran was treated 
at BH was aggravating a service-connected disability would be 
a basis for payment or reimbursement of those expenses.  
However, in the absence of service connection for any 
disability, any finding that the disorder treated was 
aggravating a service-connected disability is precluded.

The Board notes with sympathy the appellant's contention that 
VA should pay for his brief hospitalization because that 
private hospitalization would not have been necessary if a VA 
facility had been located within the area to which he could 
safely be transported, in view of his emergency condition.  
Thus, the private care was, in effect, required only because 
VA was, in fact, unable to provide the necessary care.  See 
38 U.S.C. § 1710(a)(2)(G).  However, the statutory provisions 
authorizing VA to pay for care of non-service-connected 
disorders in non-VA facilities do not include provision for 
payment for non-VA care on the sole basis of severe emergency 
or unavailability of a VA facility.  See 38 U.S.C.A. § 1710; 
see also Zimick v. West, 11 Vet. App. at 50.

The Board notes that the veteran does not contend that his 
January 1998 admission to BH was authorized.  In the absence 
of evidence to establish that the veteran meets the criteria 
for payment or reimbursement of non-VA medical services 
provided in January 1998, either on the basis of eligibility 
under 38 U.S.C.A. § 1728 or on the basis of individual 
authorization under 38 U.S.C.A. § 1703, payment or 
reimbursement of those service is not warranted.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute"). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

